Chubb Group of Insurance Companies DECLARATIONS FINANCIAL INSTITUTION INVESTMENT 15 Mountain View Road, Warren, New Jersey 07059 COMPANY ASSET PROTECTION BOND NAME OF ASSURED (including its Subsidiaries): Bond Number: 82047590 AETOS CAPITAL DISTRESSED INVESTMENT STRATEGIES FUND, LLC FEDERAL INSURANCE COMPANY Incorporated under the laws of Indiana NEW YORK, NY 10022 a stock insurance company herein called the COMPANY Capital Center, 251 North Illinois, Suite 1100 Indianapolis, IN 46204-1927 ITEM 1.
